— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered December 10, 2002, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendants’ motion to vacate his plea of guilty. The defendant knowingly, intelligently, and voluntarily pleaded guilty, and his conclusory claims regarding ineffective assistance of counsel and dissatisfaction with the promised sentence were insufficient to warrant withdrawal of his plea (see People v Curras, 1 AD3d 445 [2003]; People v Carter, 304 AD2d 771 [2003]; People v Telfair, 299 AD2d 429 [2002]).
The defendant’s contention that the Supreme Court improperly adjudicated him a persistent violent felony offender is unpreserved for appellate review, as he failed to object to the predicate felony statement or the constitutionality of his prior convictions (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Rice, 285 AD2d 617 [2001]). In any event, his contention is without merit.
The sentence imposed was not excessive (see People v Kazepis, 101 AD2d 816 [1984]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.